DETAILED ACTION
This office action is in response to communications filed on May 4, 2022, concerning application number 16/744,971.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 4, 2022, have been fully considered but they are not persuasive. 
Applicant argues newly added claim limitations:

    PNG
    media_image1.png
    313
    719
    media_image1.png
    Greyscale

Examiner respectfully disagrees. The well isolation unit has multiple blocks (112(a-c), 114(a-c), and 116 (a-c); 106, 108, 110, 128, 130, 132, etc). As illustrated in fig. 1, some of these blocks are stacked on top of each other. Therefore, Cooks meets these newly added claim limitations. 
Applicant’s arguments with respect to “extending one or more threaded posts through through-holes of the two or more blocks to couple the two of more blocks on top of each other” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This phrase is newly added claim limitations. The newly added claim limitations is met by the combination of Cook and Guidry.
Status of Claims
Amendment to the claims was filed on May 4, 2022.
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Cook (US PG PUB 2018/0283618) in view of Guidry (US 10,132,146), in further view of Moseley et al. (US 2017/0285668, hereinafter “Moseley”).
Regarding Claim 1, Cook discloses a method, comprising: assembling, in a controlled environment (unit on the modular skid may be able to be assembled away from the well-bore site, para 0046, and transported to the side, para 0053), a valve block (valve blocks comprising a valve, such as manual plug valves 116a actuated with a handle as described in para 0021, and automated as described in para 0040; and first and second bleed manifolds 220 include first 224 and second 228 bleed off manifold valves which maybe automated as described in para 0040; the bleed manifold 220 in the second and plug valves 116b are directly and fluidly connected to each other by inlet block 106 as described in para 0023-0024; the bleed manifold 220 and plug valves 116b are directly and  fluidly connected to each other by outlet block 110 as described in para 0023-0024; additionally choke valve is provided at the bleed outlet 232, para 0043; the valve blocks described above are fluidly connected between the inlet and the outlet and bleed port; the valve blocks are either automated or manually actuated; the multiple automated and manual valve blocks are illustrated in fig. 2) to be modular and purpose built for a specific application (para 0050-0051 describes that the modular skids may have different equipment or configurations to serve a certain purpose or perform a certain job), wherein the specific application is an operation to be performed at a well site (modular skids include operation equipment for a wellbore, para 0015), wherein assembling the modular purpose built valve block comprises coupling two or more blocks together (see description above of the modular purpose built valve block with coupling two or more blocks together as illustrated in fig. 1) to form a body of the modular purpose built valve block, and coupling a control wrap system (para 0040 describes the control wrap system that controls the valve block controllers) to the body of the modular purpose built valve block, wherein control blocks of the control wrap system are coupled to a corresponding block of the modular purpose build control block (manual controller is coupled to valve block 116b; and automated controller is coupled to valve block 224 and 228 and plug valves 116a and 116c); function testing, in the controlled environment, the modular purpose built valve block (the valve block components of the modular skids may be able to be tested before transportation to the wellbore site, para 0046); pre-packaging, in the controlled environment (the elements are modularized and deployed on connectable modular skids 102, para 0048); deploying the modular pre-packaged purpose built valve block to the well site (assembled on the modular skid and transported to the well site, para 0053), wherein the modular pre-packaged purpose built valve block is fluidly coupled to a wellhead (the elements on the modular skids connect into a modular skid system which connects to at least one wellhead, para 0055); and operating the modular pre-packaged purpose built valve block to perform the operation at the well site (para 0054 describes different elements that can be part of the modular skid).
Cook substantially discloses the instant invention as claimed, except the control wrap system with a digital system to operate and automate the modular purpose building valve block; and one of more threaded posts through through-holes of the two or more blocks to couple the two or more blocks on top of each other.
Guidry teaches one of more threaded posts (94) through through-holes (94, 95) of the two or more blocks to couple the two or more blocks on top of each other. (The claims do not state the through bolts extend through the valve housings, the claims only state the bolts couple the blocks).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the connection between the valves, as disclosed by Cook, by using through-bolts to couple two or more blocks, as taught by Guidry, for the purpose of allowing the ability to use an adjustable connection between two valve blocks of a production tree. This allows variations of the dimensions of the block connections (Abstract).
Cook as modified above discloses the claimed invention, except it does not disclose the control wrap system with a digital system to operate and automate the modular purpose building valve block.
Moseley teaches a digital system (device 500 is coupled to the skid 304 of the pressure relief valve system; the device 500 includes a digital versatile disk drive, a processor, and a display of an electronic control unit in the pressure relief valve system, para 0040) to operate and automate a modular purpose building valve block (pressure relief valve modular system 300, para 0040).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook as modified above, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley as modified above, for the purpose of controlling and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 2, Cook as applied above, discloses testing the system prior to transportation to the well site (a controlled environment) and after transportation to  the well site. Cook substantially discloses the claimed invention, except Cook is silent about testing each valve whether it is in the controlled environment or on the well site (para 0046).
Moseley teaches the function testing comprises individually hydro-testing each valve (para 0054 describes testing each valve in a system) within the modular pre-packaged purpose built valve block (skid 304). 
 It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook as modified above, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley, for the purpose of allowing control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 3, Cook discloses positioning a first control block (automatic controller to the first valve block of the bleed off manifold valve 224,as illustrated in fig. 2) of the control blocks opposite a second control block (automatic controller of the second valve block of the bleed off manifold valve 224, as illustrated in fig. 2) of the control blocks, and connecting the first control block and the second control block together via a third control box (control system described in para 0040) of the control blocks.
Regarding Claim 4, Cook discloses switches (handles, para 0021) for manually operating the modular pre-packed purpose built valve block , the second control block (automated control blocks, described above in claim 1) comprises lines connected to the two or more blocks to perform valve actuation, and the third control block comprises a control box (control system described in para 0040) for automatically or manually operating the modular pre-packages purpose built valve block (the valve block components of the modular skids may be able to be tested before transportation to the wellbore site, para 0046); pre-packaging, in the controlled environment (the elements are modularized and deployed on connectable modular skids 102, para 0048).
Regarding Claim 5, Moseley teaches providing instructions (touchscreen 520, para 0052) on the digital system (500) to automatically operate the modular pre-packaged purpose built valve block (skid 300). This allows control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 6, Cook discloses moving the modular pre-packaged purpose built valve block from the wellhead to a second wellhead (para 0055 describes the modular skid; the modular skid can be transported by common transportation means, para 0053; the modular skid system connects to at least one wellhead, para 0055; is not limited to a set number of well heads, para 0055; a modular skid well isolation unit may be designed to mate with other modular units, para 0055).
Regarding Claim 7, Cook discloses performing the operation at the second wellhead (para 0055 describes the modular skid; the modular skid can be transported by common transportation means, para 0053; the modular skid system connects to at least one wellhead, para 0055; is not limited to a set number of well heads, para 0055; a modular skid well isolation unit may be designed to mate with other modular units, para 0055).
Regarding Claim 8, Cook discloses fluidly coupling a second modular pre- packaged purpose built valve block to the wellhead to perform a second specific application different from the specific application of the modular pre-packaged purpose built valve block (figs. 3A and 3B illustrates numerous skids with valve blocks connected together, para 0050 and 0056-0057).
Regarding Claim 9, Moseley teaches automatically inspecting (self-reporting pressures through sensors), via the digital system (500), the modular pre-packaged purpose built valve block at the well site (skid 300). This allows control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 10, Cook discloses configuring the components of the modular pre-packaged purpose built valve block based on the specific application, wherein the specific application is for a hydraulic fracturing operation (para 0050-0051 describes that the modular skids may have different equipment or configurations to serve a certain purpose or perform a certain job).
Regarding Claim 11, Cook discloses testing the valves.
Cook substantially discloses the invention as claimed, except it is silent about performing the functions of testing and providing instructions.
Moseley teaches providing instructions on a non-transitory computer-readable medium (para 0040 discloses a memory which can include one or more computer readable storage media, read only memory, FLASH memory, a hard disk drive, a digital versatile disk drive, a Blu-ray disk drive, etc.), executable by a processor of the digital system (central processing unit, para 0040) on the modular pre-packaged purpose built valve block (skid 300), the instructions comprising: performing the function testing on the modular pre-packaged purpose built valve block (para 0054 describes monitoring performance of the valves), wherein the performing comprises: automatically actuating valves within the modular pre-packaged purpose built valve block, and pressurizing seals within the modular pre-packaged purpose built valve block (para 0055 describes the sensors, measurements, and an over-pressurized condition)(fig. 6 and paras 0058-0065 describes an example for monitoring the frac pressure system valves and sensors). This provides control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053). 
Regarding Claim 12, Moseley teaches identifying, with the digital system (500), components of the modular pre-packaged purpose built valve block (pressure relief valves and sensors). This provides control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053). 
Regarding Claim 13, Moseley teaches determining a type of the function test to perform based on the identified components (para 0035-0053).
Regarding Claim 14, Mosley teaches programming the specific application of the modular pre-packaged purpose built valve block based on results of the function test (para 0058-0065 and fig. 6 describe a constant monitoring of the frac pressure system pressure relief valves by comparing the trigger pressure of the pressure relief valve indicated by the sensors to the frac pressure).
Regarding Claim 15, Mosley teaches the instructions further comprising functionality to control and operate the modular pre-packaged purpose built valve block. (para 0058-0065 and fig. 6 describe a constant monitoring of the frac pressure system pressure relief valves by comparing the trigger pressure of the pressure relief valve indicated by the sensors to the frac pressure).
Regarding Claim 16, Cook discloses a system, comprising: a valve block with a continuous flow path in at least two or more blocks (valve blocks comprising a valve, such as a plug valve, such as manual plug valves 116a actuated with a handle as described in para 0021 or automated plug valves 116a as described in para 0040; and first and check valve 114a as described in para 0020), wherein the one or more block is configured to connect to a wellhead, or pump fluids into a wellbore, or provide power to other equipment, or bleed off and discharge pressure, or isolate various flow paths; and a control wrap system with at least or more blocks on top of each other (blocks 110, 128, 130, and 132 are placed on top of each other); and a control wrap system with at least two or more control blocks (para 0040 describes the control wrap system that controls the valve block controllers), wherein each control block is coupled to a corresponding block, and the control wrap system.
Cook substantially discloses the instant invention as claimed, except the control wrap system with a digital system to operate and automate the modular purpose building valve block; and one of more threaded posts through through-holes of the two or more blocks to couple the two or more blocks on top of each other.
Guidry teaches one of more threaded posts (94) through through-holes (94, 95) of the two or more blocks to couple the two or more blocks on top of each other. (The claims do not state the through bolts extend through the valve housings, the claims only state the bolts couple the blocks).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the connection between the valves, as disclosed by Cook, by using through-bolts to couple two or more blocks, as taught by Guidry, for the purpose of allowing the ability to use an adjustable connection between two valve blocks of a production tree. This allows variations of the dimensions of the block connections (Abstract).
Cook as modified above discloses the claimed invention, except it does not disclose the control wrap system with a digital system to operate and automate the modular purpose building valve block.
Moseley teaches a digital system (device 500 is coupled to the skid 304 of the pressure relief valve system; the device 500 includes a digital versatile disk drive, a processor, and a display of an electronic control unit in the pressure relief valve system, para 0040) to operate and automate a modular purpose building valve block (pressure relief valve modular system 300, para 0040).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook as modified above, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley, for the purpose of controlling and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 17, Cook discloses the valve block is coupled to a hydraulic fracturing system at a well site (used in fracking operations, para 0019).
Regarding Claim 18, Moseley teaches the valve block is programmed, via the digital system (500), for a specific application or operation to be performed at the well site (pressure relief of high pressure (para 0055).
Regarding Claim 19, Cook discloses a method, comprising: receiving an order for two or more valve blocks (valve blocks comprising a valve, such as manual plug valves 116a actuated with a handle as described in para 0021, and automated as described in para 0040; and first and second bleed manifolds 220 include first 224 and second 228 bleed off manifold valves which maybe automated as described in para 0040; the bleed manifold 220 in the second and plug valves 116b are directly and fluidly connected to each other by inlet block 106 as described in para 0023-0024; the bleed manifold 220 and plug valves 116b are directly and  fluidly connected to each other by outlet block 110 as described in para 0023-0024; additionally choke valve is provided at the bleed outlet 232, para 0043; the valve blocks described above are fluidly connected between the inlet and the outlet and bleed port; the valve blocks are either automated or manually actuated; the multiple automated and manual valve blocks are illustrated in fig. 2) to perform a specific application, wherein the specific application is an operation to be performed at a well site (para 0050-0051 describes that the modular skids may have different equipment or configurations to serve a certain purpose or perform a certain job); building the two or more valve blocks in a controlled environment (unit on the modular skid may be able to be assembled away from the well-bore site, para 0046, and transported to the side, para 0053), wherein the building comprises: assembling the two or more valve blocks to be modular and purpose built for the specific application (para 0050-0051 describes that the modular skids may have different equipment or configurations to serve a certain purpose or perform a certain job); coupling two or more control blocks  (manual controller is coupled to valve block 116b; and automated controller is coupled to valve block 224 and 228 and plug valves 116a and 116c) of a control wrap system (para 0040 describes the control wrap system that controls the valve blocks) to the two or more modular purpose built valve blocks to be autonomous function testing the two or more autonomous modular purpose built valve blocks (fig. 3 illustrates two or more modular purpose built valve blocks, the two or more modular purpose built valve blocks have automated control blocks; these control blocks communicate with the control wrap system, as described in para 0040) to perform the specific application block (the components of the modular skids may be able to be tested before transportation to the wellbore site, para 0046); and shipping the two or more autonomous modular purpose built valve blocks to the well site (assembled on the modular skid and transported to the well site, para 0053).
Cook substantially discloses the instant invention as claimed, except the control wrap system with a digital system to operate and automate the modular purpose building valve block; and one of more threaded posts through through-holes of the two or more blocks to couple the two or more blocks on top of each other.
Guidry teaches one of more threaded posts (94) through through-holes (94, 95) of the two or more blocks to couple the two or more blocks on top of each other. (The claims do not state the through bolts extend through the valve housings, the claims only state the bolts couple the blocks).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the connection between the valves, as disclosed by Cook, by using through-bolts to couple two or more blocks, as taught by Guidry, for the purpose of allowing the ability to use an adjustable connection between two valve blocks of a production tree. This allows variations of the dimensions of the block connections (Abstract).
Cook as modified above substantially discloses the instant invention as claimed, except programing the one or more modular purpose built valve blocks to have a digital system to operate and automate the one or more modular purpose built valve blocks.
Moseley teaches a digital system (device 500 is coupled to the skid 304 of the pressure relief valve system; the device 500 includes a digital versatile disk drive, a processor, and a display of an electronic control unit in the pressure relief valve system, para 0040) programming the modular purpose built valve blocks (skid 300) to have a digital system (500) to operate and automate a modular purpose building valve block (pressure relief valve modular system 300, para 0040).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley, for the purpose of controlling and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 20, Moseley discloses providing, via the digital system, pre- determined times (constantly at which to automatically perform an inspection of the one or more modular purpose built valve blocks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753